 1 GREGORY P. STONE (State Bar No. 78329)
   gregory.stone@mto.com
 2 BETHANY W. KRISTOVICH (State Bar No. 241891)
   bethany.kristovich@mto.com
 3 JEREMY K. BEECHER (State Bar No. 301272)
   jeremy.beecher@mto.com
 4 MUNGER, TOLLES & OLSON LLP
   350 South Grand Avenue
 5 Fiftieth Floor
   Los Angeles, California 90071-3426
 6 Telephone:     (213) 683-9100
   Facsimile:     (213) 687-3702
 7
   Attorneys for Defendant JUUL Labs, Inc.
 8

 9                              UNITED STATES DISTRICT COURT

10                             NORTHERN DISTRICT OF CALIFORNIA

11                                 SAN FRANCISCO DIVISION

12

13 IN RE: JUUL LABS, INC., MARKETING,          Case No. 3:19-md-02913-WHO
   SALES PRACTICES, AND PRODUCTS
14 LIABILITY LITIGATION                        NOTICE OF APPEARANCE OF
                                               COUNSEL FOR DEFENDANT JUUL
15                                             LABS, INC.
16 This Document Relates to:                   Hon. William H. Orrick

17 ALL CASES

18

19

20

21

22

23

24

25

26

27

28

                                                               Case No. 3:19-md-02913-WHO
               NOTICE OF APPEARANCE OF COUNSEL FOR DEFENDANT JUUL LABS, INC.
 1          TO THE COURT AND ALL PARTIES AND THEIR COUNSEL OF RECORD:
 2          PLEASE TAKE NOTICE that Gregory P. Stone, Bethany W. Kristovich and Jeremy K.
 3 Beecher of Munger, Tolles & Olson LLP hereby appear as additional counsel of record for

 4 Defendant JUUL Labs, Inc. in the above-captioned matter. Counsel respectfully request to be

 5 served with all pleadings and notices in this case and all related actions at the following addresses:

 6                 Gregory P. Stone (State Bar No. 78329)
                   Bethany W. Kristovich (State Bar No. 241891)
 7                 Jeremy K. Beecher (State Bar No. 301272)
                   MUNGER, TOLLES & OLSON LLP
 8                 350 South Grand Avenue
                   Fiftieth Floor
 9                 Los Angeles, CA 90071
                   Telephone: (213) 683-9100
10                 Facsimile:     (213) 687-3702
                   Gregory.Stone@mto.com
11                 Bethany.Kristovich@mto.com
                   Jeremy.Beecher@mto.com
12

13 DATED: February 21, 2020                     MUNGER, TOLLES & OLSON LLP

14

15
                                                By:         /s/ Gregory P. Stone
16                                                   GREGORY P. STONE
                                                Attorneys for Defendant JUUL Labs, Inc.
17

18

19

20

21

22

23

24

25

26

27

28

                                              -2-                 Case No. 3:19-md-02913-WHO
                  NOTICE OF APPEARANCE OF COUNSEL FOR DEFENDANT JUUL LABS, INC.
 1                                        PROOF OF SERVICE

 2      In re: JUUL LABS, Inc., Marketing, Sales Practices, and Products Liability Litigation
                                     3:19-md-02913-WHO
 3
     STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
 4
           At the time of service, I was over 18 years of age and not a party to this action. I am
 5 employed in the County of Los Angeles, State of California. My business address is 350 South
   Grand Avenue, Fiftieth Floor, Los Angeles, CA 90071-3426.
 6
           On February 21, 2020, I served true copies of the following document(s) described as
 7 NOTICE OF APPEARANCE OF COUNSEL FOR DEFENDANT JUUL Labs, INC. on the
   interested parties in this action as follows:
 8
           BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed the
 9 document(s) with the Clerk of the Court by using the CM/ECF system. Participants in the case
   who are registered CM/ECF users will be served by the CM/ECF system. Participants in the case
10 who are not registered CM/ECF users will be served by mail or by other means permitted by the
   court rules.
11
           I declare under penalty of perjury under the laws of the United States of America that the
12 foregoing is true and correct and that I am employed in the office of a member of the bar of this
   Court at whose direction the service was made.
13
           Executed on February 21, 2020, at Los Angeles, California.
14

15
                                                          /s/ Ramona O. Salgado
16                                                   Ramona O. Salgado
17

18

19

20

21

22

23

24

25

26

27

28

                                                                 Case No. 3:19-md-02913-WHO
                 NOTICE OF APPEARANCE OF COUNSEL FOR DEFENDANT JUUL LABS, INC.
